Citation Nr: 1437280	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  14-01 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of overpayment of Department of Veterans Affairs (VA) nonservice-connected pension benefits, in the calculated amount of $7,360.00.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel




INTRODUCTION

The veteran served on active duty from July 1943 to March 1946. 

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an October 2013 decision, by the Committee on Waivers and Compromises (Committee) of the Milwaukee, Wisconsin, Regional Office (RO), which denied the Veteran's request for waiver of the recovery of an overpayment of his nonservice-connected pension benefits, in the calculated amount of $7,360.  The Veteran perfected a timely appeal to that decision.  

The record before the Board consists of paper claims files and an electronic file known as Virtual VA.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2002).  


FINDINGS OF FACT

1.  In August 2012, the Veteran was awarded special monthly pension, based on the need of aid and attendance, effective April 1, 2012.  

2.  There is no indication of fraud, misrepresentation or bad faith on the part of the Veteran in the creation of this debt, but he was not without some fault in the creation of the $7,360.00 overpayment at issue.  

3.  The Veteran was at fault in the debt created by his failure to report reduced medical expenses in a timely manner.  

4.  The Veteran's assets and income, with consideration of the costs of life's basic necessities, is not sufficient to permit repayment of the overpayment indebtedness of $7,360.00 without resulting in undue hardship, and the collection of that indebtedness would defeat the purpose of the pension benefit program, and otherwise be inequitable.  

CONCLUSION OF LAW

Recovery of the overpayment of nonservice-connected pension benefits, in the calculated amount of $7,360.00, would be against equity and good conscience.  38 U.S.C.A. §§ 5107, 5302, 5304, 5305 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2013).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  VCAA.

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The VCAA, however, does not apply to waiver claims.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004); and Reyes v. Nicholson, 21 Vet. App. 370 (2007) (the notice provisions of 38 U.S.C. § 5103(a) do not apply to Chapter 53 proceedings).  

The statute governing waiver claims, however, has its own notice provisions.  38 U.S.C.A. § 5302 (West 2002).  In this case, however, the Board is granting in full the waiver of overpayment requested on appeal.  Therefore, any error with respect to notification was harmless and will not be further discussed.  

II.  Factual background.

Received in November 2008 was a statement of income and net worth (VA Form 21-527), wherein the Veteran indicated that he was seeking to change from service-connected to improved pension.  By letter dated in January 2009, the Veteran was informed that he 

had been granted non service-connected disability pension, effective November 5, 2008, payable from December 1, 2008.  We allowed medical expenses of $1,412.00 ($1,156.80 Medicare Part B premiums and $255.58 American Republic private medical insurance) as a continuing deduction beginning December 1, 2008.  A decrease in these expected medical expenses is a change in income.  To prevent an overpayment you would have to repay, immediately report any decrease in these unreimbursed medical expenses.  Attached to the letter was VA Form 21-8768, which advised the veteran that he was required to notify the VA immediately of any changes in his income and dependents, and that failure to promptly inform the VA of such changes would result in the creation of an overpayment in his account.  

Received in February 2012 was a Medical Expense Report (MER) (VA Form 21-8416), wherein the Veteran listed his medical expenses that totaled $7,342.92 for the period from January 1, 2011 through December 31, 2011.  

By a rating action in June 2012, the Veteran was granted special monthly pension based on the need for aid and attendance is established, effective March 5, 2012.  In a Report of General Information (VA Form 21-0820), dated in June 2012, the Veteran reported that his only source of income is monthly SSA benefits and VA pension benefits.  There's no other source of income.  

Received in June 2012 were affidavits from two RNs certifying that they are employed by the Veteran and provide health care services for the Veteran; one reportedly gets paid $65 per day, and the other $32 per day.  

By letter dated in August 2012, the Veteran was informed that he had been awarded aid and attendance Entitlement to aid and attendance, effective March 5, 2012, with benefits payable from April 1, 2012.  He was also informed that they had received his VA Form 21-8416, Medical Expense Report, and had adjusted his benefits.  The Veteran was informed that his monthly rate includes an aid and attendance allowance because of the need of another person's constant help in conducting his daily activities.  The RO stated that they allowed medical expenses in the amount of $37,634.00 as a continuing deduction beginning February 1, 2013.  The Veteran was informed that a decrease in these expected medical expenses is a change in income.  To prevent an overpayment you would have to repay, immediately report any decrease in these unreimbursed medical expenses.  The RO attached an income breakdown which showed the annual income and expense amount used when determining the Veteran's rate of pension.  The attached sheet reflected that, for the period beginning February 1, 2012, they reported total income for the Veteran of $12,598 derived from Social Security; they reported medical expenses totaling $36,254.  

In a statement in support of claim (VA Form 21-4138), dated September 4, 2012, the Veteran stated that, while he was totally appreciative of the increase in his pension to cover in-home care costs, he was curious as to where the $36,252 from February 2012 medical expenses were derived from.  The Veteran indicated that he submitted attendant affidavits that totaled $15,330 for the year; and, when added to his previous expenses, the overall total was only $19,384.80 annually for continuing medical expenses.  The Veteran asked that the RO review his budget and provide a written explanation as to the major difference in his figures and theirs; he stated that he did not want an overpayment to be created in his account.  

By letter dated September 20, 2012, the RO informed the Veteran that they arrived at projected medical expenses based on the information which he provided on his medical expense report and attendant affidavit.  It was noted that the medical expense report received February 27, 2012 indicated that he would pay $1,158.00 annually for Medicare part B; however, his Medicare rates increased in December of 2011 and his new Medicare part B rate was $1,198.80 annually.  Therefore, VA is mandated to start counting the new rate effective February 1, 2012.  It was noted that the Veteran also reported that he paid for Private Medical Insurance (PMI), (Globe Life/Health) annually in the amount of $2,856.00.  He also reported attendant fees of $92.00 per day (Ellie Clayton - $60.00 per day, plus Joyce Ellison - $32.00 per day).  Consequently, for the period beginning February 1, 2012, VA projected his in-home care providers would provide 350 days of service for the year 2012.  For the period beginning February 1, 2013, they project that his in-home care providers will provide 365 days of service for the years 2013, and annually thereafter.  Thus, Total Projected Medical Expense was $36,254.00 for the period beginning February 1, 2012 and $37,634.00 for the period beginning February 1, 2013.  

Received in March 2013 was a Medical Expense Report (VA Form 21P-8416), wherein the Veteran reported that, during the period from January 1, 2012 through December 31, 2012, he paid a total of $9,579.00 in medical expenses.  

By letter dated in July 2013, the VA informed that the Veteran that based on his reported medical expenses for 2012, his benefits had been adjusted; this action caused a reduction in his award, effective February 1, 2012.  The Veteran was also informed that, because of this change in his account, he had been paid too much.  

By letter dated in August 2013, the VA Debt Management Center (DMC) notified that the Veteran that as a result of the change in his benefits, he had been overpaid a total amount of $7,360.00.  

In September 2013, the DMC received the Veteran's request for waiver of recovery of the $7,360.00 overpayment.  Submitted in support of his request was a Financial Status Report (VA Form 5655), reporting Social Security income in addition to his VA benefits, totaling $2,092.90 per month, and monthly expenses reported as $2,858.76, including $400 for food, $560.00 for utilities and head, and $1,865.76 for other living expenses.  His only asset comprised of $188.00 cash in the bank.  

In an October 2013 decision, the Committee denied the Veteran's waiver request.  The Committee indicated that it had not found fraud, misrepresentation, or bad faith on the part of the Veteran in creating the indebtedness.  Then, the Committee considered whether collection of the overpayment would be against equity and good conscience.  The Committee explained that the overpayment was created because the Veteran failed to report the decrease in his medical expenses in a timely manner, and he was at fault as a result.  The Committee also noted that the Veteran reported paying $1,865.76 for "other living expenses;" however, to the extent that this monthly medical expenses averaged less than $800.00 in 2012, they assumed that he overstated his miscellaneous expenses.  Therefore, financial hardship was not shown to exist.  Accordingly, the Committee determined that collection of the debt does not defeat the purpose of the benefit, and failure to make restitution would result in unfair gain to the Veteran at the expense of the Government, causing unjust enrichment; collection of the debt would not be against equity and good conscience.  

Received in January 2014 was Medical Expense Report (VA Form 21P-8416), wherein the Veteran reported that, during the period from January 1, 2013 through December 31, 2013, he paid a total of $28,847.59 in medical expenses.  

II.  Legal Analysis.

Nonservice-connected pension is payable to a Veteran of wartime at rates prescribed by law, reduced by the amount of the Veteran's annual income.  38 U.S.C.A. § 1521.  For pension purposes, payments of any kind from any source will be counted as income during the 12-month annualization period in which received, unless specifically excluded under the provisions of 38 C.F.R. § 3.272.  38 C.F.R. § 3.271(a).  Compensation paid by the Social Security Administration for a disability is explicitly included in countable income.  38 C.F.R. § 3.271(g).  Certain unreimbursed medical expenses may be excluded from the amount of an individual's annual income.  38 C.F.R. § 3.272(g).  

A person who is receiving pension benefits is required to report to VA in writing any material change or expected change in net worth, in his or her income or that of a spouse or dependent child, or in another circumstance that affects the payment of benefits.  38 U.S.C.A. § 1506(3); 38 C.F.R. §§ 3.277(b), 3.660.  An overpayment is created when a payee has received monetary benefits to which he or she is not entitled.  38 C.F.R. § 1.962.  

The law provides that there shall be no collection of an overpayment, or any interest thereon, which results from participation in a benefit program administered under any law by VA when it is determined that collection would be against equity and good conscience.  The term "overpayment" refers only to those benefit payments made to a designated living payee or beneficiary in excess of the amount due or to which such payee or beneficiary is entitled.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.  

Absent fraud, misrepresentation, or bad faith, a waiver of indebtedness may be authorized in a case in which collection of the debt would be against equity and good conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.962, 1.963, 1.965.  In essence, the phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  38 C.F.R. § 1.965(a).  

"Equity and good conscience" involves a variety of elements: (1) Fault of the debtor, where the actions of the debtor contribute to creation of the debt; (2) Balancing of faults, weighing fault of the debtor against VA fault; (3) Undue hardship, whether collection would deprive debtor or family of basic necessities; (4) Defeat the purpose, whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) Unjust enrichment, failure to make restitution would result in unfair gain to the debtor; and (6) Changing position to one's detriment, reliance on VA benefits results in the relinquishment of a valuable right or incurrence of a legal obligation.  See 38 C.F.R. § 1.965(a) (1-6).  The list of elements contained in the regulation is not all inclusive.  Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is 'an approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The Board finds that the Veteran did not commit fraud, did not make an intentional misrepresentation, or otherwise act in bad faith in the creation of an overpayment of pension benefits in the calculated amount of $7,360.00.  The record indicates that the Veteran was informed that his reported medical expenses in February 2012 were used to project what his expenses would be in 2012.  VA also relied on information provided by the Veteran pertaining to in-home health care costs, submitted in June 2012, in calculating medical expenses for 2012.  In March 2013, the Veteran submitted an MER, which reflects a substantial decrease in the medical expenses for 2012.  As such, the Board finds that the debt was properly created, and because there was no fraud, misrepresentation, or bad faith made on the part of the Veteran, a determination needs to be made as to whether recovery of the overpayment would be against equity and good conscience.  

After weighing all of the enumerated factors, the Board finds that total recovery of the overpayment would violate the principles of equity and good conscience.  In this regard, the Veteran was not at significant fault in the creation of the debt, and in fact notified VA of a change in his medical expenses very soon after they occurred.  The record reflects that the Veteran was advised on many occasions of his responsibility to promptly report any changes in his medical expenses.  Nonetheless, the Veteran initially sought to determine how the VA had arrived at such a high amount of medical expenses for 2012 in his letter dated in September 2012; and, he subsequently took action to provide VA of the correct amount of expenses in 2012 by submitted an MER in March 2013.  However, the evidence in this case suggests that circumstances such as the Veteran's poor health or age may have been a factor in his failure to promptly report the requested information.  The Veteran is presently 89 years of age; and has been found to be so disabled by VA as to be eligible for special monthly pension benefits based on the need for the regular aid and attendance of another person.  Thus, it is not unreasonable to conclude that the while the Veteran was at fault to some degree in the creation of the debt, his fault is diminished by factors beyond his control.  In short with respect to balancing of faults, there was some degree of fault on the part of the Veteran.  

The third element to be considered is ""undue hardship," described as "[w]hether collection would deprive debtor or family of basis necessities."  38 C.F.R. § 1.965(a) (3).  Upon review of the record, the Board finds that collection of the debt would cause undue hardship for the Veteran.  His expenses, as outlined in a September 2013 Financial Status Report exceed his income by -$765.86.  It is noteworthy that the Veteran's reported assets consisted solely of $188.00 in the bank.  Consequently, the Board finds that the Veteran would suffer undue financial hardship if forced to repay the debt at issue.  Additionally, recovery of the benefits would nullify the objective for which pension benefits were intended, since their purpose is to provide the Veteran with some income.  A waiver of the indebtedness would result in an unjust enrichment to the Veteran in that he did receive benefits to which he was not entitled.  Finally, there is no evidence that the Veteran relinquished a valuable right or incurred legal obligation in reliance of the benefit. Standing alone, however, these elements are not felt to be of such importance in this case as to warrant a denial of the waiver.  

In sum, the circumstances in this case indicate a need for reasonableness and moderation in the exercising of the Government's right to collect the debt charged to the Veteran in light of the undue financial hardship that repayment would cause him.  The record clearly indicates that the Veteran has no income other than Social Security.  Specifically, in balancing the equities, the Veteran would encounter undue financial hardship if he was required to repay this debt.  Thus, when viewed collectively, the factors supporting waiver of overpayment outweigh those supporting recovery of the debt.  Accordingly, waiver of recovery of the overpayment of $7,360.00 is in order.  See 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2013).  


ORDER

Waiver of recovery of an overpayment of VA nonservice-connected pension benefits in the amount of $7,360.00 is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


